DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on May 19, 2022 is acknowledged.
	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.

Drawings
The drawings are objected to because:
	Figures 1A, 2, 2A, 2B, 2C, 3-5 do not comply with 37 CFR 1.84(l, m, p) the character of the lines/numbers/letters is not clean, durable, black; shading reduces legibility; and numbers, letters, reference characters are too small.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: None of the references characters of Figures 2A and 2B are listed in the specification; also 2c.1 is not listed.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2a.25” has been used to designate both Temperature sensor and Spectrophotometer.    

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “proximity sensor” (claim 6); “a fixture” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
	Claims 12-13 do not end in periods (MPEP 608.01(m)).
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	a) a left distance- and contrast adjustable-component…that can be switched to be transparent… in claim 1.
	b) a right distance- and contrast adjustable-component…that can be switched to be transparent… in claim 1.
	c) charging component…in claim 1
	d) communication module…in claim 1
	e) a calibration compartment…in claim 3
	f) a temperature sensor…in claim 4
	g) a location tracking sensor…in claim 5
	h) a proximity sensor…in claim 6
	i) a closed loop system for automatic image position adjustment on the display based on the interpupillary distance…in claim 8
	j) a per-person calibration means…in claim 10
	k) mechanism configured to move lenses…in claim 11
	l) headwear test unit…in claim 14
	m) a fixture (synonymous with “means for fixing”)…in claim 14
	
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 3-6, 10-11, and 14, the limitations “a left distance- and contrast adjustable-component…that can be switched to be transparent”;  “a right distance- and contrast adjustable-component…that can be switched to be transparent”; “charging component”; “communication module”; “a calibration compartment”; “a temperature sensor”; “a location tracking sensor”; “a proximity sensor”; “a per-person calibration means”; “mechanism configured to move lenses” “a fixture” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	1) Regarding the “left distance- and contrast adjustable-component…that can be switched to be transparent”, the specification fails to detail any structure for performing this function.  
	2) Regarding the “right distance- and contrast adjustable-component…that can be switched to be transparent”, the specification fails to detail any structure for performing this function.
	3) Regarding the “charging component”, the specification fails to detail any structure for performing this function. Specifically, the specification provides what amounts to “black boxes” 2.14, 2.15 as the presumed wired/wireless chargers, however no details on what the devices actually are.  There is no association between the “box” and how it performs the function of charging.
	4) Regarding the “communication module”, the specification fails to detail any structure for performing this function.  Specifically, the specification provides what amounts to a “black box” 2.11 as the presumed communication module, however no details on what the device actually is.  There is no association between the “box” and how it performs the function of communicating.
	5) Regarding the “calibration compartment”, the specification fails to detail any structure for performing this function.
	6) Regarding the “temperature sensor”, the specification fails to detail any structure for performing this function.  Specifically, the specification provides what amounts to a “black box” 2.24 as the presumed temperature sensor, however no details on what the device actually is.  There is no association between the “box” and how it performs the function of sensing temperature.
	7) Regarding the “location tracking sensor”, the specification fails to detail any structure for performing this function. Specifically, the specification provides what amounts to a “black box” 2.23 as the presumed location tracking sensor, however no details on what the device actually is.  There is no association between the “box” and how it performs the function of location tracking.
	8) Regarding the “proximity sensor” the specification fails to detail any structure for performing this function.
	9) Regarding the “per-person calibration means” the specification fails to detail any structure for performing this function.  Specifically, the specification provides what amounts to a “black box” 2.8 as the presumed per-person calibration means, however no details on what the device actually is.  There is no association between the “box” and how it performs the function of per-person calibrating.
	10) Regarding the “mechanism configured to move lenses”, the specification fails to detail any structure for performing this function.  Specifically, the specification provides what amounts to a “black box” 2c.6L, 2c6R as the presumed mechanism to move lenses, however no details on what the mechanism actually is.  There is no association between the “box” and how it performs the function of moving lenses.
	11) Regarding “a fixture”, the specification fails to detail any structure for performing this function.

Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	As to claim 1, the claim recites “a left distance- and contrast adjustable component of a stereo display that can be switched to be transparent” and “a “a right distance- and contrast adjustable component of a stereo display that can be switched to be transparent”, and also recites “a left semitransparent mirror” and “a right semitransparent mirror” appear to recite structurally conflicting elements for what appear to be species of the device (Figure 2 showing semitransparent mirrors (2.7L, 2.7R) where nothing is “switched to be transparent”; Figure 2A showing “see-through” displays (2a.3L, 2a,3R) which are presumed to be switchable to being transparent (although this is unclear, see USC 112(b) above)).  The metes and bounds of claim 1 are unclear, in light of the specification, because the claim appears to recite mutually exclusive features of the device - i.e. a see-through display allowing light to be projected into the eye while also captured by a behind-the-display camera (Fig. 2A) versus a standard display having the image reflected from the mirror to the eye with a camera behind the mirror to image the eye/face (Fig. 2).  For purposes of compact prosecution, Examiner will provide a list of art featuring such elements as being known/obvious.
	As to claim 8, the claim recites “a closed loop system for automatic image position adjustment on the display based on the interpupillary distance” which invokes USC 112(f) as detailed above.  The claimed system is a computer implemented function, and while the corresponding structure of a generic “processor” has been disclosed, the necessary algorithm has not (MPEP 2181.II.B - Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242).  Applicant’s specification provides no algorithm (steps, flow chart, prose, etc.) to perform the automatic image position adjustment based on IPD and only refers to a generic processor to perform the function.
	As to claim 9, the claim recites the limitation “the patient” which lacks antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.
	As to claim 9, the claim recites “improve spatial awareness”, which is a relative/subjective term which renders the claim indefinite (MPEP 2173.05(b)). The term “improve spatial awareness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The language appears entirely subjective/relative to a practitioner of the invention.  Specifically, what are the metes and bounds on what constitutes an improvement of spatial awareness?  Is there some objective metric?  Also, improve relative to what? 
	As to claim 10, the claim recites “a per-person calibration means supporting one or more functions…display adjustment, lens lateral adjustment, mirror tilting, camera tilting, autofocus, image shifting” is a limitation which invokes USC 112(f).  The calibration means is understood to be a computer implemented function, but fails to disclose the necessary structure (e.g. a computer/processor) or the necessary algorithm to perform the various functions of display adjustment, lens lateral adjustment, mirror tilting, camera tilting, autofocus, image shifting (MPEP 2181.II.B - Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242; However, if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph).
	As to claim 14, the claim recites “a spectrophotometer configured to measure spectral characteristics of eyeglasses” which recites the functional limitation “configured to measure spectral characteristics of eyeglasses”, however the metes and bound are unclear what structure/function beyond the inherent capabilities of being a “spectrophotometer”1 allow for measuring spectral characteristics of eyeglasses.  Specifically, that is what spectrophotometers do - measure spectral characteristics of light/objects, irrespective of the object.  The metes and bound are unclear because it is indefinite to those of ordinary skill in the art if this is directed to some use of a spectrophotometer or if some structure beyond that implicit to being a spectrophotometer is necessary to measure eyeglasses.  For purposes of compact prosecution Examiner understands the ability to measure spectral characteristics is implicit in a spectrophotometer and thus art teaching a spectrophotometer (spectrometer) implicitly is configured to perform the function.
	As to claim 14, the claim recites “headwear unit” which lacks antecedent basis.
	Claims 2-14 are rejected as dependent upon claim 1.





		
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As to claims 12, 13, the claims fail to specify any further limitation to claim 1 and thus are improperly dependent.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.








The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 8, as discussed above, the claim invokes USC 112(f) and fails to disclose the necessary algorithm for performing the computer implemented function.  As per MPEP 2181.II.B - When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a).  Additionally, as per MPEP 2163.VI - If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.
	As to claim 10, as discussed above, the claim invokes USC 112(f) and fails to disclose the necessary algorithm for performing the computer implemented function.  As per MPEP 2181.II.B - When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a).  Additionally, as per MPEP 2163.VI - If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US 2016/0116745 - Osterhout) in view of Sprague et al. (WO 2016/167877 - Sprague) and Balachandreswaran (US 2014/0287806).
	As to claim 1, Osterhout discloses an apparatus for comprehensive vision and audio screengin, the apparatus comprising: 
	a housing having left and right separated compartments (Osterhout Fig 1; para [0539], [0641]: head-worn computer has a frame 11202 that houses/holds the optics modules in position in front of the users eyes ... left and right optics modules that are connected together in a chassis 14727 where the illustration is shown from behind the chassis 14727 where the user's eyes would be. The chassis 14727 allows the optics modules to be built as a separate unit that is assembled into a head-worn display; Fig 14e, 147; para (0641): chassis 14727 allows the optics modules to be built as a separate unit that is assembled into a head-worn display; Fig 14f showing left and right eye compartments); 
	said left compartment containing: 
	a left distance- and contrast-adjustable component of a stereo display that can be switched to be transparent (Osterhout para. [0491], [0642], [0643]: optics module that provides the user with a displayed image while simultaneously providing high see-thru transmission ... the lateral shift to change the vergence distance as previously discussed herein, other changes can be made to the presentation of the displayed image when a focus shift element is present including: the size, the magnification, the format (e.g. 4:3 instead of 16:9), the color, the contrast ... ) with a rear display providing background and see-through capability; (Osterhout para [0693]: a configuration where the extended field of view see­through display overlaps the main field of view, the extended field of view system may provide a backdrop for content displayed in the main field of view. The backdrop may be a lighting effect, for example, that is behind the content or near the content to provide context to the content. The backdrop may be a non-lighting effect where the pixels of the see-through display (e.g. the pixels of a see-through LCD) are changed to be opaque or less transparent to provide a dark back drop behind the content or adjacent the content (e.g. to form the appearance of a shadow)); 
	a left semitransparent mirror (Osterhout para. [0656]; coatings can be applied to the surface that reflects light from the eye toward the eye camera. The coating can be a hot mirror coating that reflects infrared light and transmits visible light); 
a left lens with built-in camera (para (0619), [0628); Fig 136: showing lens 13270 with camera 13610 built in); 
	a left LED module (Osterhout para. [0655]; LEDs 15462); 
	a left light source with a first set of filters (Osterhout para. [0655]; projection optics 15410 can include one or more optical elements 15412 to modify the image light 15470 ... optical elements 15412 can include ... filters ... image light 15470 that has been provided by the projection optics 15410); 
	a left light module (Osterhout para. [0610], [0627]; a stray light management system adapted to manage stray light produced by a prism film used in a backlighting system, wherein the prism film causes significant stray light and an analyzer polarizer film is positioned in an image light optical path to absorb such stray light...reducing stray light associated with the illumination light 13533); and, 
	a left component of a stereo speaker (Osterhout Fig 14G, 14H; para [0286], [0281]; flexibly mounting an audio headset on the head-worn computer 102 and/or the eye cover 1402; detailing speakers for “ears” plural and thus left/right which is stereo audio)); 
	said right compartment containing: a right distance- and contrast-adjustable component of a stereo display that can be switched to be transparent with the rear display providing background and see-through capability; 
	a right semitransparent mirror; 
	a right lens with built-in camera; 
	a right LED module; 
	a right light source with a second set of filters;
	and a right light module;
	(Osterhout para [0641 ]: left and right optics modules that are connected together in a chassis 14727 (It is noted that the left and right optic modules are identical in construction throughout the disclosure of Osterhout)); 
	a right component of a stereo speaker (Osterhout Fig 14G, 14H; para [0286], [0281]; flexibly mounting an audio headset on the head-worn computer 102 and/or the eye cover 1402; detailing speakers for “ears” plural and thus left/right which is stereo audio);
	at least one communication module (Osterhout para. [0221]; HWC 102 may also have a number of integrated computing facilities, such as an integrated processor, integrated power management, communication structures (e.g. cell net, WiFi, Bluetooth, local area connections, mesh connections, remote connections (e.g. client server, etc.)), and the like); 
	an accelerometer (Osterhout para [0659]); 
	a gyroscope (Osterhout para. [0659]); 
	a light detector (Osterhout para. [0401]; disperse the reflected light from the eye into a series of narrow wavelength bands that are captured by a linear photodetector so that the relative intensity by wavelength can be measured; can include a spectrometer); 
	a processor (Osterhout para. [0221], [0540] processor); 
	a memory (Osterhout para. [0540]; the electronics that operate the displays, processor, memory, sensors, etc); and 
	a power supply component (Osterhout para. [0289]; eye cover may have a battery to power systems internal to the head-worn computer). 
	
	Osterhout does not specify the gyroscope is a three-axis gyroscope, the memory stores firmware, and the power supply having a rechargeable battery and charging component.
	In the same field of endeavor Sprague teaches a head worn vision/audio device having a rechargeable battery and charging component (Sprague para. [0096]), and memory storing firmware (Sprague para. [00214]).
	In the same field of endeavor Balachandreswaran teaches a head mounted vision audio system having a 3-axis gyroscope (Balachandreswaran Fig. 4 - 127; para. [0048], [0070]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide firmware and rechargeable batteries since, as taught by Sprague, firmware allows for computer control and rechargeable batteries allow for powering to be rechargeable, and as taught by Balachandreswaran 3-axis gyroscopes are well known in the art for the purpose of assisting in generating signals to generate effects in the video display (Balachandreswaran para. [0070]).
	As to claim 2, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches wherein the apparatus further comprises a spectrophotometer sensor (Osterhout para [0401] - spectrometer). 
	As to claim 3, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches the apparatus further comprises a calibration compartment (Osterhout para. [0365], [0372])
	As to claim 4, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches wherein the apparatus further comprises a temperature sensor (Osterhout para. [0221]). 
	As to claim 5, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches wherein the apparatus further comprises a location tracking sensor (Osterhout para [0221]). 
	As to claim 6, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches the apparatus further comprises a proximity sensor (Osterhour para. [0221]).
	As to claim 7, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches the left compartment contains a left component of a stereo microphone and the right compartment contains a right component of the stereo microphone (Osterhout Figs. 14G, H; para [0286], [0281]; flexibly mounting an audio headset on the head-worn computer 102 and/or the eye cover 1402; detailing speakers for “ears” plural and thus left/right which is stereo audio).
	As to claim 8, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches the apparatus further comprising a closed loop system for automatic image position adjustment on the display based on the interpupillary distance (Osterhout para. [0658]; the difference in relative direction between the left and right eyes and the interpupillary distance between the user's eyescan be used to determine the vergence viewing distance that the user is looking at. The vergence viewing distance can be used to determine the focus distance and vergence distance needed in the displayed image to provide the user with a sharply focused augmented reality object in the displayed image; para [0644]: displayed images can be digitally shifted laterally within the display field of view to change the vergence distance seen by the user). 
	As to claim 9, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches a forward-looking camera (Osterhout para. [0581] to provide AR capabilities to the patient (Osterhout para. [0216])  and improve spatial awareness (Osterhout para. [0216] - intended use).
	As to claim 10, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches a per-person calibration means supporting one or more functions consisting of display adjustment, lens lateral adjustment, mirror tilting, camera tilting, autofocus, image shifting (Osterhour para. [0657]).
	As to claim 11, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches a mechanism configured to move lenses inward and outward from a view line (Osterhout para. [0652]).
	As to claims 12, 13, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with claim 1.
	As to claim 14, Osterhout in view of Sprague and Balachandreswaran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Osterhout further teaches a spectrophotometer configured to measure spectral characteristics of eyeglasses (Osterhout Fig. 53 - 3280, 5355; para. [0401]), the spectrophotometer being built into the headwear unit or into a fixture external to the headwear test unit (Osterhout Fig. 53 - 3280, 5355; para. [0401]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shibuya et al. (US 10,752,543); Chene et al. (US 2020/0146546) are cited as additional examples of HUDs with vision/audio screen components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 27, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Spectrophotometry